Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 1of12 Page ID #56

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [+]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
Vv. Civil Action No. 3:21-cv-00561-MAB
Netflix, Inc., et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Netflix, Inc.

Serve On Resident Agent:
CT Corporation System

208 So Lasalle St, Suite 814
Chicago, IL 60604

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: og
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

ae: pel -A00-! AA Culp JA AMIN

Signature of Clerk or Deputy Clerk
ae
Case 3:21-cv-00561-MAB Document17 Filed 06/11/21 Page 2of12 Page ID #57

AO 440 (Rev, 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [=]

City of East St. Louis, individually and on behalf of
others similarly situated

 

Plaintiffs)
Vv.
Netflix, Inc., et al.

Civil Action No. 3:21-cv-00561-MAB

 

)
)
)
)
)
)
)
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

Disney Streaming Services, LLC
75 9th Avenue
New York, New York 10011

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: .
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

pae: (g-1/ -204| HK ubyytodrl

Signature of Clerk or Députy Clerk
a,
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 3o0f12 Page ID #58

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [+]

City of East St. Louis, individually and on behalf of
others similarly situated

 

Plaintiff(s)

Netflix, Inc., et al.

 

)
)
)
)
)
v. Civil Action No. 3:21-cv-00561-MAB
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Apple, Inc.

Serve On Resident Agent:
CT Corporation System

208 So Lasalle St, Suite 814
Chicago, IL 60604

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: dk
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 4[- 0 l Aubin Pann

—

Signature of Clerk or Deputy Clerk

a,
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 4of12 Page ID #59

AO 440 (Rey, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [=]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
V. ) Civil Action No. 3:21-cv-00561-MAB
)
Netflix, Inc., et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Hulu, LLC

Serve On Resident Agent:
Illinois Corporation Service C
801 Adlai Stevenson Drive
Springfield, IL 62703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Hh
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: y- op | Kulp anes

- Signature of Clerk or Deputy Clerk
ee
Case 3:21-cv-00561-MAB Document17 Filed 06/11/21 Page5of12 Page ID #60

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [~]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
Vv. ) Civil Action No. 3:21-cv-00561-MAB
; )
Netflix, Inc., et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) aa Hu nx oe Inc.

New York, New York 10001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Lo,
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

naw: _(9-ll AO?! dh wan

‘Signature of Clerk or Deputy Clerk
pp seis estes
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 6of12 Page ID #61

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [=]

City of East St. Louis, individually and on behalf of
others similarly situated

 

Plaintiff(s)
Vv.

Netflix, Inc., et al.

Civil Action No. 3:21-cv-00561-MAB

 

)
)
)
)
)
)
)
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Amazon.com Services, LLC

Serve On Resident Agent:
\llinois Corporation Service C
801 Adlai Stevenson Drive
Springfield, IL 62703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: .
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

a

Date: -Il LO VKalunt

Sfenature of ‘Clerk or Deputy Clerk
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 7of12 Page ID #62

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

City of East St. Louis, individually, and on behalf of
others similarly situated

 

Plaintiff(s)

Netflix, et al.

 

)
)
)
)
)
Vv. Civil Action No. 3:21-cv-00561-MAB
)
)
)
)
)

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CBS Entertainment, LLC
51 W 52nd Street
New York, New York 10019

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: os
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: “fi ~ 02. Kl VWiartr

$gnature of Clerk or Deputy Clerk
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 8o0f12 Page ID #63

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois — [+]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
Vv. Civil Action No. 3:21-cv-00561-MAB
Netflix, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

YouTube, Inc.
1000 Cherry Ave
San Bruno, CA 94066

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: beat
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

noe: Ut e 2094 Hb AU

Signature of Clerk or Deputy Clerk
—_
Case 3:21-cv-00561-MAB Document17 Filed 06/11/21 Page 9of12 Page ID #64

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [+]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
V. Civil Action No. 3:21-cv-00561-MAB
Netflix, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

CuriosityStream, Inc.
8484 Georgia Avenue
Silver Spring, MD 201910

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: ‘th
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ll “20 Haedyy Praaune

fignatur e of Clerk or Deputy Clerk
Vee
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 10 0f12 Page ID #65

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [~]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
Vv. Civil Action No. 3:21-cv-00561-MAB
Netflix, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Peacock TV, LLC
30 Rockefeller Plz,
New York City, New York, 10112

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: a
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ly- l [- a 0} | Kau prLYranw

Senature of Clerk or Deputy Clerk

—_——
Case 3:21-cv-00561-MAB Document17 Filed 06/11/21 Page 11o0f12 Page ID #66

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois [¢]

 

 

City of East St. Louis, individually and on behalf of )
others similarly situated )
)
)
Plaintiff(s) )
Vv. Civil Action No. 3:21-cv-00561-MAB
Netflix, Inc., et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) DirectTV Corporation

Serve On Resident Agent:
CT Corporation System

208 So Lasalle St, Suite 814
Chicago, IL 60604

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: i
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

pate: (p-ll 02 Kalluyw uw

7 Bignature of Clerk or Deputy Clerk
SN
Case 3:21-cv-00561-MAB Document 17 Filed 06/11/21 Page 12o0f12 Page ID #67

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Hinois []

City of East St. Louis, individually and on behalf of
others similarly situated

 

Plaintiff(s)
v.
Netflix, Inc., et al.

Civil Action No. 3:21-cv-00561-MAB

 

)
)
)
)
)
)
)
)
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Dish Network Service, LLC

Serve On Resident Agent:
Illinois Corporation Service C
801 Adlai Stevenson Drive
Springfield, IL 62703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: _
CJ Baricevic,

City Attorney
Chatham & Baricevic
107 W. Main, Suite 1
Belleville, IL 62220

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: el ( “202 Kaun Praunn

[Signature of Clerk or Deputy Clerk
